          Case 4:19-cr-00419-KGB Document 4 Filed 07/11/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                     )       No. 4:19CR    QQ~\q
                                             )
V.                                           )       18 U.S.C. § 752(a)
                                             )
JASON BROWN                                  )

                                         INDICTMENT


THE GRAND JURY CHARGES THAT:

                                            COUNTl

       On or about May 30, 2019, in the Eastern District of Arkansas, the defendant,

                                        JASON BROWN,

knowingly and intentionally aided and assisted the escape of G.M., a person under arrest upon a

warrant and other process issued under any law of the United States for the commission of one or

more of the following felonies: a violation of Title 21, United States Code, Section 841(a)(l)

and a violation of Title 8, United States Code, Section 1326(a).

       All in violation of Title 18, United States Code, Section 752(a).




                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                    1
